         Case 1:18-cv-07877-LJL-SLC Document 65 Filed 01/19/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
KAREN EUBANKS,

                               Plaintiff,

         -v-
                                                        CIVIL ACTION NO.: 18 Civ. 7877 (LJL) (SLC)

                                                                           ORDER
NEW YORK CITY DEPARTMENT OF EDUCATION, et
al.,

                               Defendants.


SARAH L. CAVE, United States Magistrate Judge.

         On January 11, 2021 the Court ruled that Defendants' May 26, 2020 Motion for Summary

Judgment (ECF No. 40) ("Motion") shall be deemed unopposed in light of Plaintiff pro se Karen

Eubanks’ failure to file an opposition (the “January 11 Order”). (ECF No. 60).

         On January 15, 2021 Eubanks opposed Defendants’ Motion. (ECF Nos. 61, 63–64). In the

Court’s discretion, taking into consideration Eubanks’ pro se status, the Court VACATES the

January 11 Order and ACCEPTS Eubanks’ late opposition.

         The Clerk of Court is respectfully directed to mail a copy of this order to Eubanks at the

address below.


Dated:          New York, New York
                January 19, 2021

                                                     SO ORDERED



                                                     _________________________
                                                     SARAH L. CAVE
                                                     United States Magistrate Judge
       Case 1:18-cv-07877-LJL-SLC Document 65 Filed 01/19/21 Page 2 of 2




Mail To:    Karen Eubanks
            70 Lasalle Ave.
            New York, NY 10027




                                       2
